 



Exhibit 10.1
DIRECTOR INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT, dated                      (the
“Agreement”), is entered into between INDYMAC BANCORP, INC., a Delaware
corporation (the “Company”), and                      (“Indemnitee”) on the
basis of the following facts:
A. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as directors of the Company and its
subsidiaries and in other capacities with respect to the Company, its
subsidiaries and its other related entities.
B. The statutes and judicial decisions regarding the duties of directors and
persons serving corporations in other capacities are often difficult to apply,
ambiguous or conflicting, and therefore fail to provide such persons with
adequate knowledge of the legal risks to which they are exposed or clear
guidance regarding the appropriate course of action in specific situations.
C. Highly qualified and experienced persons are becoming more reluctant to serve
as directors of corporations or to serve corporations in other capacities unless
they are provided with adequate protection through indemnification and insurance
against the inordinate and increasing risks, and costs of defense, of claims and
litigation against them arising out of their service to and activities on behalf
of the corporation.
D. The Company and Indemnitee are aware that the costs of directors and officers
liability insurance has increased substantially, that the scope of coverage
provided by such insurance has been made subject to exclusions of various types
or otherwise reduced, and that these trends are likely to continue.
E. The Certificate of Incorporation and Bylaws of the Company provide that the
Company shall indemnify persons serving as directors of or in other capacities
with the Company or, at the request of the Company, as directors of or in other
capacities with another corporation or entity to the maximum extent permitted by
law and further provide that the provisions regarding indemnification contained
in the Certificate of Incorporation and Bylaws are not exclusive.
F. The Company and Indemnitee desire to provide greater assurance and
specificity regarding the rights of Indemnitee to receive indemnification from
the Company, and advancement of litigation expenses, to the maximum extent
permitted by Delaware law and to have the benefit of coverage by directors and
officers liability insurance.
NOW, THEREFORE, for good and valuable consideration, including Indemnitee’s
service as a director of the Company or its subsidiary, IndyMac Bank, F.S.B.,
the Company and Indemnitee hereby agree as follows:
     SECTION 1. INDEMNIFICATION.

(a)   General Indemnification Rights. The Company hereby agrees to indemnify
Indemnitee to the fullest extent permitted by law, whether or not such
indemnification is specifically authorized by the provisions of this Agreement,
by the Company’s Certificate of Incorporation or Bylaws, or by statute. In the
event of any change, after the date of this Agreement, in any applicable law,
statute or rule which has the effect of expanding the right

1



--------------------------------------------------------------------------------



 



or obligation of a Delaware corporation to indemnify a member of its board of
directors, such change shall be automatically deemed to be incorporated into
this Agreement and thereby to expand Indemnitee’s rights and the Company’s
obligations under this Agreement. In the event of any change in any applicable
law, statute or rule which limits the right of a Delaware corporation to
indemnify a member of its board of directors, it is the intention and agreement
of the Company and Indemnitee that such change shall not have any effect on this
Agreement or the parties’ rights and obligations hereunder.

(b)   Third Party Proceedings. Without limiting the generality of Section 1(a)
of this Agreement, the Company shall indemnify Indemnitee if Indemnitee is or
was a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, including any alternative dispute
resolution mechanism, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was a director, officer, employee or agent of the Company
or any subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, employee,
consultant or agent of another corporation, partnership, joint venture, trust or
other enterprise, against expenses, including reasonable attorneys’ fees,
judgments, fines, excise taxes and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld or delayed) incurred by Indemnitee in connection with such
action, suit or proceeding (including, but not limited to, the investigation,
defense or appeal thereof and obtaining indemnification from the Company with
respect thereto) if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful. The termination of any action,
suit or proceeding by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

(c)   Proceedings By or in the Right of the Company. Without limiting the
generality of Section 1(a) of this Agreement, the Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding by or in the
right of the Company or any subsidiary of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee, consultant or agent of the Company or any subsidiary of the Company,
or by reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses,
including reasonable attorneys’ fees, judgments and, to the fullest extent
permitted by law, amounts paid in settlement, incurred by Indemnitee in
connection with the defense or settlement of such action or suit (including, but
not limited to, the investigation, defense or appeal thereof and obtaining
indemnification from the Company with respect thereto) if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Company, unless and only to the

2



--------------------------------------------------------------------------------



 



extent that the Court of Chancery of the State of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper.

(d)   Mandatory Payment of Expenses. To the extent that Indemnitee has been
required to serve as a witness by the Company or any other party or has been
successful, on the merits or otherwise, including dismissal of an action or
portion thereof without prejudice, in the defense of any action, suit or
proceeding referred to in this Section 1, or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against the expenses, including
reasonable attorneys’ fees, incurred by Indemnitee in connection therewith.

(e)   Partial Indemnification. If Indemnitee is successful in the defense or
settlement of only a portion of an action, suit or proceeding, Indemnitee shall
be entitled to indemnification by the Company for the maximum portion of the
expenses, judgments, fines or penalties paid or incurred by Indemnitee in the
investigation, defense, appeal or settlement of such action, suit or proceeding
that may be reasonably attributed or allocable to such successfully defended
portion of such action, suit or proceeding.

     SECTION 2. ADVANCEMENT OF EXPENSES.
The Company shall advance to Indemnitee all expenses, including reasonable
attorneys’ fees, incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of any civil or criminal action, suit or
proceeding referred to in Section 1 of this Agreement or in connection with any
action, suit or proceeding initiated by Indemnitee that is within the scope of
Section 6(a) of this Agreement. To the extent required by the Delaware General
Corporation Law as a condition to the advancement of such expenses, Indemnitee
hereby undertakes to repay such amounts advanced if, and to the extent that, it
shall ultimately be determined in accordance with applicable law and this
Agreement that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby. The advances to be made hereunder shall be paid by the
Company to Indemnitee within twenty (20) days following delivery of each written
request by Indemnitee to the Company therefor, which requests shall not (except
in extraordinary circumstances) be made more frequently than monthly and shall
be accompanied by any applicable invoices or other reasonable documentation of
the expenses for which payment is requested by Indemnitee; provided, that
Indemnitee shall not in any event be required to provide any information which
is privileged or otherwise protected from disclosure in connection therewith.
     SECTION 3. PROCEDURES FOR INDEMNIFICATION AND ADVANCEMENT OF EXPENSES.

(a)   Notification by Indemnitee. Indemnitee shall give the Company notice in
writing as soon as reasonably practicable of any claim made against Indemnitee
for which indemnification may be sought under this Agreement; provided, that
failure to give, or delay in giving, such notice shall not affect Indemnitee’s
rights under this Agreement unless such failure or delay would materially
prejudice the Company.

3



--------------------------------------------------------------------------------



 



(b)   Determination by the Company. Upon any written request by Indemnitee for
indemnification, the Company shall make a determination with respect to whether
or not Indemnitee has in the specific case met the standards of conduct which
make it permissible under applicable law for the Company to indemnify
Indemnitee. Such determination shall be made within sixty (60) days after the
Company’s receipt of Indemnitee’s request for such determination by any of the
following procedures, which shall, except as provided in Section 3(f), be
selected by the Company: (i) by a majority vote of the Disinterested Directors
(as hereinafter defined), even though less than a quorum of the Company’s Board
of Directors, or (ii) by Independent Counsel (as hereinafter defined), selected
by the Company, in a written opinion to the Company’s Board of Directors, a copy
of which shall be delivered to Indemnitee, or (iii) by the stockholders of the
Company. Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to make such determination. Any costs or expenses, including
reasonable attorneys’ fees, incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (whether or not it is ultimately determined that Indemnitee is entitled
to indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c)   Right of Indemnitee to Bring Action for Indemnification or Advancement of
Expenses. Any indemnification provided for in Section 1 of this Agreement shall
be made no later than sixty (60) days after the Company’s receipt of
Indemnitee’s written request therefor. If a claim for indemnification, whether
under this Agreement, any statute, any provision of the Company’s Certificate of
Incorporation or Bylaws or otherwise, is not paid in full by the Company within
sixty (60) days after a written request for payment thereof has been received by
the Company, or if any requested advancement of expenses is not paid in full
within twenty (20) days after appropriate request therefor as provided in
Section 2 of this Agreement has been received by the Company, Indemnitee may, at
any time thereafter, bring an action against the Company to recover the unpaid
amount of the claim or request. In any such action, it shall be presumed that
Indemnitee is entitled to the indemnification and advancement of expenses sought
by Indemnitee and the Company shall have the burden of proving that Indemnitee
is not so entitled pursuant to this Agreement and applicable law. In addition,
if the Company contests Indemnitee’s right to be indemnified for the amount
claimed, (i) the question of Indemnitee’s right to be indemnified for the amount
claimed shall be for the court to decide de novo, (ii) it shall not be a defense
that the Company or any other authorized person has made a determination under
Section 3(b) or Section 3(f) of this Agreement or otherwise that Indemnitee is
not entitled to be indemnified for the amount claimed or has not yet made a
determination on that question, and (iii) the Company agrees that it will not
contest the validity or enforceability of this Agreement.

(d)   Notice to Insurers. If, at the time the Company is notified of any claim
pursuant to Section 3(a), the Company has directors and officers liability
insurance in effect, the Company shall give prompt notice of such claim to the
insurers with respect to all policies of such insurance that are then in effect
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to

4



--------------------------------------------------------------------------------



 



    pay, on behalf of Indemnitee, all amounts payable in connection with such
claim in accordance with the terms of such policies.

(e)   Selection of Counsel. In the event the Company shall be obligated to pay
the expenses of any proceeding against Indemnitee, the Company shall be entitled
to assume the defense of such proceeding with counsel selected by the Company,
if it and such counsel may appropriately do so under applicable legal and
ethical requirements and subject to the approval of such counsel by Indemnitee
(which approval shall not be unreasonably withheld or delayed), upon the
delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company shall not be liable to
Indemnitee for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding; provided, that (i) Indemnitee shall have the
right to employ counsel of Indemnitee’s choice in any such proceeding at
Indemnitee’s expense, and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not in fact have employed counsel to assume the defense of such proceeding
within thirty (30) days of its notice of intention to assume the defense of the
proceeding, or such shorter period as shall be necessary to avoid adversely
affecting the defense of Indemnitee, then, in any of the foregoing cases, the
fees and expenses of Indemnitee’s counsel shall be paid by the Company.

(f)   Change in Control. Following a Change in Control (as hereinafter defined),
all matters arising concerning the rights of Indemnitee to indemnification under
this Agreement or any other agreement or under the Company’s Certificate of
Incorporation or Bylaws as now or hereafter in effect, or under any other
applicable law shall, if desired by Indemnitee, be determined by Independent
Counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably withheld or delayed). Such Independent Counsel shall, among
other things, render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee is entitled to indemnification hereunder
and under applicable law, which opinion shall be binding on the Company but
shall not affect the right of Indemnitee to bring an action for indemnification
pursuant to Section 3(c) hereof. The Company shall pay the fees of such
Independent Counsel and shall indemnify the same against any and all expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to retain or pay the expenses of
more than one Independent Counsel in connection with all matters concerning a
single indemnitee, and such Independent Counsel shall be the Independent Counsel
for any or all other indemnitees, unless (i) the Company otherwise determines,
or (ii) any indemnitee shall provide a written statement setting forth in detail
a reasonable objection to such Independent Counsel representing other
indemnitees.

     SECTION 4. NON-EXCLUSIVITY.
The rights to indemnification and advancement of expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the Company’s Certificate of Incorporation or Bylaws, any
vote of stockholders or Disinterested

5



--------------------------------------------------------------------------------



 



Directors, the General Corporation Law of the State of Delaware or otherwise,
both as to actions in Indemnitee’s official capacities with the Company and as
to actions in any other capacity while serving the Company in any official
capacity. If the Indemnitee is not an officer or employee of the Company, this
Agreement shall supersede any previous agreement between Indemnitee and the
Company regarding indemnification. If the Indemnitee is an officer or employee
of the Company, this Agreement shall be in addition and shall not supersede any
other agreement between Indemnitee and the Company regarding indemnification.
     SECTION 5. INSURANCE.
The Company shall, at all times during the effectiveness of this Agreement, use
all commercially reasonable efforts to maintain in effect one or more policies
of directors and officers liability insurance providing coverage at least as
favorable in amount and other terms as that maintained by the Company as of the
date of this Agreement. Notwithstanding the foregoing, the Company shall not be
obligated to obtain or maintain such insurance if the Company determines in good
faith that such insurance is not reasonably available, or if the premium costs
for such insurance are so disproportionate to the amount of coverage provided as
to make it commercially unreasonable to obtain or maintain such insurance. In
any such case, the Company shall give at least 30 days prior notice to
Indemnitee of such discontinuance or reduction. In all policies of directors and
officers liability insurance maintained by the Company, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors.
     SECTION 6. EXCEPTIONS.
Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:

(a)   Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit.

(b)   Claims Actually Paid by Insurance. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, excise taxes or penalties, and amounts paid in settlement) which have
been paid directly to Indemnitee by an insurance carrier under a policy of
directors and officers liability insurance maintained by the Company.

(c)   Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934
(the “Exchange Act”) or any similar successor statute.

6



--------------------------------------------------------------------------------



 



     SECTION 7. CONTRIBUTION.
To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, and the Company may lawfully do so, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount paid or incurred by
Indemnitee, for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement, expenses and all other amounts for which indemnification is
provided in this Agreement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of the related proceeding in
order to reflect (a) the relative benefits received by the Company and
Indemnitee as a result of the events or transactions asserted as the basis for
the related proceeding and (b) the relative fault of the Company (including its
directors, officers, employees and agents, other than Indemnitee) and Indemnitee
in connection with such events or transactions.
     SECTION 8. DURATION OF AGREEMENT.
This Agreement shall be effective during the entire period that Indemnitee is a
director of the Company or occupies any other position with the Company, its
subsidiaries or, at the request of the Company, any other entities and shall
continue in effect at all times thereafter.
     SECTION 9. SUCCESSORS AND ASSIGNS.
This Agreement shall be binding upon and inure to the benefit of the Company’s
successors and assigns and shall insure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. The Company shall
require and cause any successor (whether direct or indirect, and whether by
purchase of assets or stock, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business or assets of the
Company, by written agreement, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
     SECTION 10. SEVERABILITY.
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and the remainder of this Agreement taken as a whole.
     SECTION 11. COUNTERPARTS.
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original, but all of which together shall
constitute one and the same

7



--------------------------------------------------------------------------------



 



instrument. Only one such counterpart signed by the party against whom
enforcement is sought need be produced to evidence the existence and content of
this Agreement.
     SECTION 12. HEADINGS.
The headings of the paragraphs of this Agreement are for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.
     SECTION 13. DEFINITIONS; CONSTRUCTION OF TERMS:
For purposes of this Agreement:

(a)   “Change in Control” means a change in control of the Company occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Exchange
Act) whether or not the Company is then subject to such reporting requirement;
provided, however, that, without limitation, such a Change in Control shall be
deemed to have occurred if after the date hereof (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) acquires “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage interest, or (ii) there occurs a proxy contest, or the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Directors of the Company then in office, and, as a consequence of any of the
foregoing, members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
of the Company or its successor entity thereafter.

(b)   References to the “Company” shall include, in addition to the Company as
currently constituted, the resulting corporation or other entity, any
constituent corporation or other entity (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation or other
entity, or is or was serving at the request of such constituent corporation or
other entity as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other entity, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation or other entity as Indemnitee would have with
respect to such constituent corporation or other entity if its separate
existence had continued.

(c)   “Disinterested Director” means a director of the Company who is not or was
not a party to the action, suit, investigation or proceeding in respect of which
indemnification is being sought by Indemnitee.

(d)   “Independent Counsel” means a law firm or a member of a law firm that, in
either case, neither is presently nor in the past five years has been retained
to represent (i) the Company

8



--------------------------------------------------------------------------------



 



or Indemnitee in any matter material to either such party or (ii) any other
party to the action, suit, investigation or proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s right to indemnification under this Agreement.

(e)   References to “other enterprises” shall include employee benefit and
compensation plans; references to “fines” shall include any excise taxes
assessed against Indemnitee with respect to an employee benefit or compensation
plan; and references to “serving at the request of the Company” shall include
any service as a director, officer, employee or agent of the Company which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit or compensation plan, its participants
or beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

     SECTION 14. MODIFICATION AND WAIVER.
No amendment of this Agreement shall be binding unless executed in writing by
each of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall any such waiver constitute a continuing
waiver.
     SECTION 15. NOTICES.
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) if delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (b) if mailed by certified or registered mail with postage
prepaid on the third business day after the date on which it is so mailed, to
the following addresses:
(a) if to Indemnitee, to the address indicated for Indemnitee
on the signature page hereof.
(b) if to the Company, to:
IndyMac Bancorp, Inc.
888 East Walnut Street
Pasadena, CA 91101
Attention: Corporate Secretary
or to such other address as may be hereafter furnished to Indemnitee by the
Company or to the Company by Indemnitee, as the case may be, for purposes of
receiving notices under this Agreement or for receiving notices generally.

9



--------------------------------------------------------------------------------



 



     SECTION 16. GOVERNING LAW.
This Agreement shall be governed by and its provisions construed in accordance
with the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware without
regard to the conflict of law principles thereof.
     SECTION 17. SUBROGATION.
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all documents required and shall, subject to payment by the
Company of all related costs, do all acts that may be reasonably necessary to
secure such rights and to enable the Company effectively to bring suit to
enforce such rights.
     SECTION 18. INTEGRATION AND ENTIRE AGREEMENT.
This Agreement sets forth the entire understanding between the parties hereto
and supersedes all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.
[signature page follows]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

                 
 
                     INDYMAC BANCORP, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

                 
 
                      INDEMNITEE:    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Address:        
 
               

11